Strasburger & Price, LLP 600 Congress Avenue, Suite 1600 Austin, Texas 78701 Telephone 512.499.3600 Fax 512.499.3660 January 23, 2012 VIA EDGAR H. Roger Schwall Assistant Director Division of Corporation Finance Securities and Exchange Commission Washington, D.C. 20549-4628 Attention:Caroline Kim, Staff Attorney RE: Royale Energy, Inc. Registration Statement of Form S-3 File No. 333-178484 Dear Mr. Lucas: On behalf of our client, Royale Energy, Inc., we are responding to your letter dated January 5, 2012, regarding the referenced registration statement.Today Royale Energy filed Pre-Effective Amendment No. 1 to its Form S-3.The amendment is filed solely for the purpose of filing our firm’s legal opinion as Exhibit 5.1 to the registration statement and two additional exhibits. The following numbered response in this letter correspond to the numbered comments in yourJanuary 5letter.Page references are to the Form S-3/A as filed with the Commission via EDGAR. Registration Statement on Form S-3 Exhibit Index, page II-4 1. Please file an executed legal opinion in a pre-effective amendment.Refer to Section II.B.2 of Staff Legal Bulletin No. 19 (October 14, 2011). Response:The opinion is filed as an exhibit to Amendment No. 1. In addition, we are filing a form of trust indenture and note which are referenced in the opinion. We trust that this information fully responds to your comments.At the time that Royale Energy requests acceleration of the effective date of the registration statement, it will H. Roger Schwall Attention:John Lucas January 23, 2012 Page2 provide the acknowledgements requested in your January 5 letter.Please contact me if you have questions or require additional information. Very truly yours, Lee Polson Lee Polson
